— Order unanimously affirmed without costs. Memorandum: On the record before us, it is not possible to determine whether the Statute of Limitations allegedly contained in the insurance policy had expired as a matter of law (see, La Penta v General Acc. Fire & Life Assur. *986Corp., 62 AD2d 1145) or whether plaintiff Francis C. Bellnier had any rights under the policy. (Appeal from Order of Supreme Court, Cayuga County, Contiguglia, J. — Dismiss Complaint.) Present — Denman, P. J., Boomer, Green, Balio and Doerr, JJ.